DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 13-18 are objected to because of the following informalities:
Regarding claim 13, on line 2, it appears that the word “a” is missing before the word “method”.
Claims 14-18 are also objected to as being dependent on claim 13 and containing the same deficiency.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7, 9, 13, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 10,812,281. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 1, “a method for sending messages about new media content to groups of users” corresponds to the same in claim 1 of the above U.S. Patent.
“Determining that a live-streamed video item is being uploaded to a media sharing service by a content creator” corresponds to “determining that a media content item associated with a content creator has been uploaded to a media sharing service” in claim 1 of the above U.S. Patent.
“Identifying a group of users who have subscribed to a content source associated with the content creator” corresponds to “identifying a group of users … by determining each user that has subscribed to a content source associated with the content creator” in claim 1 of the above U.S. Patent.
“Identifying a sub-group of users within the group of users to receive a message indicating that the live-streamed video item is available by determining a likelihood of whether each user will engage with the live-streamed video item” corresponds to “identifying a group of users to receive a message indicating that the media content item is available” as well as “identifying a sub-group of users within the group of users by determining a likelihood of whether each user will engage with the media content item” in claim 1 of the above U.S. Patent.
Lastly, “transmitting the message to user devices of each user in the sub-group of users” corresponds to “transmitting the message to the sub-group of users” in claim 1 of the above U.S. Patent.
Other than a slight difference in wording, claim 1 is considered to be an obvious variant of claim 1 of the above U.S. Patent, and is considered not patentably distinct.
Similar reasoning applies to corresponding “system” claim 7 and “non-transitory computer-readable medium” claim 13 in view of claims 8 and 15, respectively, of the above U.S. Patent.
Regarding claims 3, 9, and 15, these claims similarly correspond to claims 6, 13, and 20 of the above U.S. Patent (“causing the media content item to be presented (e.g. viewed) in a user interface including a communication interface associated with the sub-group of users on the user device”).

Claims 2, 5, 6, 8, 11, 12, 14, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of U.S. Patent No. 10,812,281 in view of Rathod (U.S. 2019/0052701).
Regarding claims 2, 8, and 14, “wherein the message is a push notification” is not claimed by claims 1, 7, or 13 of the above U.S. Patent.
However, Rathod teaches a system and method for user content sharing where a real-time interface is utilized for pushing of information or data as spoken of on page 4, paragraph [0022].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to utilize the pushing of information or data as taught in Rathod in the notification system of the above U.S. Patent and arrive at claims 2, 8, and 14 of the instant application.  A motivation to do so would have been to provide an efficient way for users to share information in a real-time fashion as spoken of on page 44, paragraph [0447] of Rathod.
Regarding claims 5, 11, and 17, “wherein selection of the message on a user device causes a user interface to be opened on the user device, and wherein the user interface includes a video player window for presenting the live-streamed video item and a chat interface for receiving and presenting chat messages related to the live-streamed video item” is not claimed by claims 1, 7, or 13 of the above U.S. Patent.
However, Rathod teaches a system and method for user content sharing where users may utilize attached links for communicating, collaborating, and sharing operations where an accessible user interface (e.g. window) is utilized for viewing real-time or near real-time communications such as video calls, email, chat etc., as spoken of on page 43, paragraph [0438].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to utilize a user interface for viewing video and chat as taught in Rathod in the notification system of the above U.S. Patent and arrive at claims 5, 11, and 17 of the instant application.  A motivation to do so would have been to provide an efficient way for users to share information in a real-time fashion as spoken of on page 44, paragraph [0447] of Rathod.
Regarding claims 6, 12, and 18, “wherein the chat interface includes an indication of users in the sub-group of users who selected the message” is not claimed by claims 1, 7, or 13 of the above U.S. Patent.
However, Rathod teaches a system and method for user content sharing where users may utilize attached links (indication) for communicating, collaborating, and sharing operations where an accessible user interface (e.g. chat interface) is utilized for viewing real-time or near real-time communications such as video calls, email, chat etc., as spoken of on page 43, paragraph [0438].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to utilize a user interface for viewing video and chat as taught in Rathod in the notification system of the above U.S. Patent and arrive at claims 6, 12, and 18 of the instant application.  A motivation to do so would have been to provide an efficient way for users to share information in a real-time fashion as spoken of on page 44, paragraph [0447] of Rathod.
Allowable Subject Matter
Claims 4, 10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467